FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         May 16, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
R. KIRK MCDONALD,

      Plaintiff - Appellant,

v.                                                        No. 15-1478
                                                 (D.C. No. 1:15-CV-02310-LTB)
COLORADO’S 5TH JUDICIAL                                     (D. Colo.)
DISTRICT; THE HONORABLE
FREDERICK WALKER GANNETT,
District Court Judge, 5th Judicial District,
Colorado; COLORADO’S 18TH
JUDICIAL DISTRICT;THE
HONORABLE MARK HANNEN, District
Court Judge 18th Judicial District,
Colorado; COLORADO ATTORNEY
GENERAL CYNTHIA COFFMAN;
ARAPAHOE COUNTY DISTRICT
ATTORNEY,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, BACHARACH, and McHUGH, Circuit Judges.
                   _________________________________




       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      R. Kirk McDonald filed a pro se complaint in the district court, claiming his

constitutional and civil rights were violated by adverse rulings entered in certain

Colorado state-court proceedings.1 Although it was unclear whether the state-court

proceedings had concluded, the district court determined that dismissal was required

under either the Rooker-Feldman doctrine2 if they had or the Younger abstention

doctrine3 if they had not. The court therefore dismissed the case, and Mr. McDonald

moved to alter or amend the judgment under Fed. R. Civ. P. 59(e). After the court

denied his motion, Mr. McDonald appealed. We now affirm for substantially the

same reasons stated by the district court.

                                             I

      According to the complaint, Mr. McDonald has been engaged in two Colorado

state-court actions involving real property. The first suit he apparently initiated as

the “victim of a mortgage fraud scheme” perpetrated by two national banks. R. at 4.

In connection with that case, he claimed a state court judge from Colorado’s 5th

judicial district “refused to provide [an] order granting [him] pro se status and[,] in

an interlocutory order under color of law[,] breached Colorado common and statutory

laws by granting partial judgment to [the] lender . . . .” Id. at 11. In connection with

the second suit, which involved a homeowners association (HOA), Mr. McDonald

1
       We liberally construe Mr. McDonald’s pro se materials but do not act on his
behalf. See United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).
2
      See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman,
460 U.S. 462 (1983).
3
      See Younger v. Harris, 401 U.S. 37 (1971).
                                             2
claimed the same state court judge “ruled in favor of [the HOA]” and “refused to

provide final judgment to [him] as had been done in the national bank fraud case

above, violating [his] civil rights, equal protection rights[,] and due process rights

. . . .” Id. at 19. Because the judge ruled against him a second time, Mr. McDonald

sought to have the judge criminally prosecuted. But state and county prosecutors

declined to file charges, and a different judge from Colorado’s 18th judicial district

refused to hold hearings on the matter or provide Mr. McDonald a transcript. Thus,

Mr. McDonald claimed the judge from the 18th judicial district violated his “due

process rights, civil rights, and equal protections under Colorado and United States

Constitutions.” Id. at 26.

      The district court dismissed the suit under the Rooker-Feldman doctrine,

which bars federal appellate review of state-court judgments, and the Younger

abstention doctrine, which prevents federal courts from interfering in ongoing state-

court proceedings. The court noted that although it was unclear whether the state

proceedings were ongoing, Mr. McDonald alleged his cases had not “concluded

because the state court ha[d] intentionally refused to obey appellate court orders,

craft and serve final judgments to parties.” Id. at 24. Given these allegations, the

court ruled that if the state proceedings were final, Rooker-Feldman applied; if the

state proceedings were ongoing, Younger applied. The court subsequently denied

Mr. McDonald’s Rule 59(e) motion, and this appeal followed.




                                            3
                                           II

      We review de novo the district court’s dismissal under both the Rooker-

Feldman doctrine and the Younger abstention doctrine. Campbell v. City of Spencer,

682 F.3d 1278, 1281 (10th Cir. 2012) (Rooker-Feldman); Taylor v. Jaquez, 126 F.3d
1294, 1296 (10th Cir. 1997) (Younger). As the district court correctly observed, the

Rooker-Feldman doctrine bars “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). The doctrine is rooted in 28 U.S.C. § 1257(a), which states that “[f]inal

judgments or decrees rendered by the highest court of a State in which a decision

could be had, may be reviewed by the Supreme Court . . . .” By vesting “the

Supreme Court with appellate jurisdiction over state-court judgments, [Congress]

implied that the lower federal courts lacked authority to review state-court judicial

proceedings.” Campbell, 682 F.3d at 1281. Accordingly, as the district court

explained, the proper course for review of state-court judgments is to the state’s

highest court and then to the Supreme Court under 28 U.S.C. § 1257. See R. at 222

(citing Facio v. Jones, 929 F.2d 541, 543 (10th Cir. 1991)).

      In contrast with Rooker-Feldman, the Younger abstention doctrine applies

when state proceedings have not concluded; it “dictates that federal courts not

interfere with state court proceedings by granting equitable relief—such as

injunctions of important state proceedings or declaratory judgments regarding

                                           4
constitutional issues in those proceedings—when such relief could adequately be

sought before the state court,” Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d
1160, 1163 (10th Cir. 1999) (internal quotation marks omitted). Younger abstention,

the district court recognized, is non-discretionary and must be applied when three

conditions exist:

      (1) there is an ongoing state criminal, civil, or administrative
      proceeding, (2) the state court provides an adequate forum to hear the
      claims raised in the federal complaint, and (3) the state proceedings
      involve important state interests, matters which traditionally look to
      state law for their resolution or implicate separately articulated state
      policies.

Id. (internal quotation marks omitted).

      Here, the district court recognized that the only question is whether the cause

should have been dismissed under Rooker-Feldman or Younger. If the state

proceedings have concluded, then dismissal was proper under Rooker-Feldman

because Mr. McDonald unquestionably seeks review and rejection of the adverse

rulings entered in those proceedings. To the extent Mr. McDonald attempted to

pursue disciplinary and criminal proceedings against the judge from the 5th judicial

district, his claim for declaratory relief against the judge from the 18th judicial

district for refusing to entertain those proceedings or provide a transcript still seeks

review and rejection of those decisions.4 Thus, if the state proceedings have


      4
          It is unclear whether the attempted disciplinary/criminal proceedings were
separate from the second real estate action or part of it. It is patently clear, however,
that Mr. McDonald seeks to have the district court review and reject the 18th judicial
district judge’s decisions in that matter. This is precisely the type of federal court
review of state-court decisions that Rooker-Feldman prohibits.
                                            5
concluded, the district court correctly ruled that dismissal was required under

Rooker-Feldman.

       If, however, the state proceedings have not concluded, then dismissal was

proper under Younger because as the district court indicated, the three requisite

conditions for Younger abstention are all satisfied. Indeed, the first condition—an

ongoing state proceeding—is satisfied because Mr. McDonald alleged (and presently

maintains) that no final judgment has entered in his state cases. See R. at 24 (“The

two above cases have not concluded because the state court has intentionally refused

to obey appellate court orders, craft and serve final judgments . . . .”); Aplt. Br. at 39

(“There are no judgments in the above cases because the state court has refused to

craft and serve either party or specifically Mr. McDonald a final judgment and its

interlocutory orders.”). The second condition—an adequate state forum—is also

satisfied because Mr. McDonald could pursue his constitutional claims in state court.

And last, the third condition—a state case involving important state interests—is

satisfied because the state proceedings involve real property located within Colorado

and Mr. McDonald’s efforts to have a state judge criminally prosecuted. Under these

circumstances, and accepting Mr. McDonald’s allegation that the state proceedings

are ongoing, the district court correctly abstained under Younger.5



       5
         Although Mr. McDonald insists Rooker-Feldman is inapplicable because the
state proceedings are ongoing, he curiously does not challenge or even mention
Younger abstention anywhere in his appellate brief. His failure to dispute this
alternative basis for dismissal necessarily forecloses any prospect of success on
appeal. See Murrell v. Shalala, 43 F.3d 1388, 1389-90 (10th Cir. 1994).
                                            6
      As for the denial of Mr. McDonald’s Rule 59(e) motion, we perceive no abuse

of discretion. See Loughridge v. Chiles Power Supply Co., 431 F.3d 1268, 1275

(10th Cir. 2005) (reviewing for abuse of discretion). The district court correctly

explained that a Rule 59(e) motion “should be granted only to correct manifest errors

of law or to present newly discovered evidence.” Phelps v. Hamilton, 122 F.3d 1309,

1324 (10th Cir. 1997) (internal quotation marks omitted). The court also observed

that relief may be appropriate when “the court has misapprehended the facts, a

party’s position, or the controlling law.” Servants of the Paraclete v. Does, 204 F.3d
1005, 1012 (10th Cir. 2000). Mr. McDonald’s Rule 59(e) motion merely disputed the

court’s application of the Rooker-Feldman doctrine, which was not a

misapprehension of the controlling law. The district court acted within its discretion

in denying the Rule 59(e) motion.

                                          III

      The judgment of the district court is affirmed for substantially the same

reasons stated in the district court’s order of dismissal, dated October 23, 2015, and

its order denying Mr. McDonald’s Rule 59(e) motion, dated November 16, 2015.

Mr. McDonald’s motion to proceed on appeal without prepayment of costs or fees is

granted, but only prepayment of fees is waived, not the fees themselves. See

28 U.S.C. § 1915(a)(1). Payment shall be made to the Clerk of the District Court.


                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge

                                           7